Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 28, 2020

The Court of Appeals hereby passes the following order:

A20A0436. GORDON JONES, II v. IRONWOOD CAPITAL PARTNERS, LLC
    et al.

      On February 5, 2020, Plaintiff/Cross-Appellant Gordon Jones filed a
Suggestion of Bankruptcy, noting that Defendant/Cross-Appellee Joel Shapiro has
filed a Chapter 7 bankruptcy petition in the United States Bankruptcy Court for the
Northern District of Georgia. Because the only enumeration of error in this appeal
involves Jones’s claim against Shapiro to enforce a promissory note, it appears from
this filing that this appeal is subject to the automatic bankruptcy stay.1 See 11 U.S.C.
§ 362 (a).
      The appellate courts of this State are constitutionally required to dispose of
every case at the term of court for which it is entered on the courts’ dockets for
hearing or at the next term of court; thus, this Court does not have the power to stay
a case. See 1983 Ga. Const., Art. VI, Sec. IX, Para. II; Boardman v. Brenninkmeijer,
328 Ga. App. 882 (763 SE2d 267) (2014). Accordingly, we REMAND this case to
the trial court to enter a stay pending the resolution of Shapiro’s bankruptcy
proceedings. Upon the resolution of the bankruptcy proceedings or the bankruptcy
court’s lifting of the automatic stay, Jones may re-institute the appeal by filing a new
notice of appeal in the trial court within thirty days of the date of the entry of the
order. See DCA Architects v. American Bldg. Consultants, 203 Ga. App. 598, 598-
600 (1) (417 SE2d 386) (1992).


      1
     The effect of Shapiro’s bankruptcy filing on this appeal’s companion case,
A20A0390, shall be addressed separately.
Court of Appeals of the State of Georgia
        C l e r k ’ s               O f f i c e ,
Atlanta,______________________________________
          02/28/2020
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.